01/25/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE

             JIMMY HEARD v. JAMES M. HOLLOWAY, Warden

                Appeal from the Criminal Court for Davidson County
                                     No. 5601

                       ___________________________________

                           No. M2021-00065-CCA-R3-HC
                       ___________________________________


The Appellant, Jimmy Heard, appeals the trial court’s summary denial of his petition
seeking habeas corpus relief. The State has filed a motion asking this Court to affirm
pursuant to Court of Criminal Appeals Rule 20. Said motion is hereby granted.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court
      Affirmed Pursuant to Rule 20, Rules of the Court of Criminal Appeals

ROBERT W. WEDEMEYER, J. delivered the opinion of the court, in which ROBERT L.
HOLLOWAY, JR. and TIMOTHY L. EASTER, JJ. joined.

Jimmy Heard, pro se.

Herbert H. Slatery III, Attorney General & Reporter; Samantha L. Simpson, Assistant
Attorney General, for the appellee, James M. Holloway.


                              MEMORANDUM OPINION

       The Appellant is appealing the trial court’s order denying his second petition for a
writ of habeas corpus. The record and the Appellant’s brief have been filed. In response,
the State has filed a motion to affirm the ruling of the trial court pursuant to Court of
Criminal Appeals Rule 20. For the reasons stated below, said motion is hereby granted.

      The Appellant is currently serving a twenty-nine-year sentence in Tennessee. In
2017, the Commonwealth of Kentucky requested temporary custody of the Appellant
pursuant to the Interstate Compact on Detainers so the Appellant could stand trial on
pending charges there. The Appellant contested that transfer in a previously filed habeas
corpus petition. The Johnson County Criminal Court denied relief and the Appellant
appealed. This Court affirmed the trial court’s ruling. Jimmy Heard v. Randy Lee, Warden,
No. E2018-00700-CCA-R3-HC, 2019 WL 364453 (Tenn. Crim. App. Jan. 29, 2019).

       The Appellant was apparently convicted of the charges in Kentucky and has since
been transferred back to Tennessee to complete his sentence here before being returned to
Kentucky to serve his time there. The Appellant filed the instant, his second, habeas corpus
petition in May 2020. In it, he has advanced the same argument as he did in the first,
mainly that his transfer to Kentucky was illegal. The Davidson County Criminal Court
recognized as much by denying the second petition. Indeed, as noted above, this Court has
already dispatched the argument advanced by the Appellant. Id. Accordingly, that
determination is binding in the instant proceeding. See Antonio L. Sweatt v. State, No.
M1999-01300-CCA-R3-PC, 2000 WL 255328 at *1 (Tenn. Crim. App. Mar. 6, 2000),
perm. app. denied (Tenn. Oct. 16, 2000) (discussing principle of res judicata in habeas
corpus proceedings). Thus, the trial court did not err in summarily denying the Appellant’s
second habeas corpus petition.

       Accordingly, the ruling of the trial court is hereby affirmed in accordance with Court
of Criminal Appeals Rule 20.



                                                  Judge Robert W. Wedemeyer




                                             2